      Case 1:19-cv-03088-SMJ    ECF No. 13    filed 06/17/19   PageID.104 Page 1 of 4



 1    Paul Karl Lukacs (Admitted Pro Hac Vice)
      pkl@hattislaw.com
 2    Che Corrington, WSBA No. 54241
      che@hattislaw.com
 3    HATTIS & LUKACS
      400 108th Avenue, Suite 500
 4    Bellevue, WA 98004
      Telephone: 425.233.8650
 5    Facsimile: 425.412.7171
 6    Attorneys for Plaintiff and the Proposed Class
 7
 8                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 9
     MARIBELL AGUILAR,
10   for Herself, as a Private Attorney
     General, and/or On Behalf Of All
11   Others Similarly Situated,
                                                  No. 1:19-CV-03088-SMJ
12                              Plaintiff,
                                                  PLAINTIFF’S
13         v.                                     NOTICE OF DISMISSAL
14   CARTER’S, INC., and DOES 1-10,               [Fed.R.Civ.P. 41(a)(1)(A)(i)]
     inclusive,
15
                             Defendants.
16
17
18
19
20
21
22
23
24
     PLAINTIFF’S NOTICE OF DISMISSAL - 1                                HATTIS & LUKACS
     19-CV-03088-SMJ                                                   400 108th Avenue, Suite 500
                                                                          Bellevue, WA 98004
                                                                    425.233.8650 | FAX: 425.412.7171
                                                                           www.hattislaw.com
      Case 1:19-cv-03088-SMJ      ECF No. 13    filed 06/17/19   PageID.105 Page 2 of 4



 1                               NOTICE OF DISMISSAL
 2         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff
 3   Maribell Aguilar, through counsel, hereby provides notice that the entirety of the
 4   above-captioned civil action is voluntarily dismissed, without prejudice.
 5         Plaintiff Maribell Aguilar further provides notice that it is her intent to re-
 6   file this civil action in the state courts of Washington State. Plaintiff Aguilar is
 7   dismissing and re-filing this action to, without limitation, protect the putative
 8   class and to preserve to the maximum extent possible the relevant class period
 9   and the applicable limitations period in the event that Defendant Carter’s, Inc.,
10   argues that the U.S. District Court for the Eastern District of Washington cannot
11   exercise subject matter jurisdiction over this dispute due to an alleged absence of
12   Article III standing. See NEI Contracting and Engineering, Inc., v. Hanson
13   Aggregate Pacific Southwest, Inc., --- F.3d ---, 2019 WL 2361800 (9th Cir., June
14   5, 2019) (in which the same law firm that is representing Carter’s, Inc.,
15   successfully raised a standing objection during trial).
16         In the event that Defendant Carter’s, Inc., removes the re-filed action back
17   to this Court, Plaintiff Aguilar anticipates that the action will be assigned back to
18   Hon. Salvador Mendoza, Jr.
19
20    DATED this 17th day of June, 2019.
21
22
23
24
     PLAINTIFF’S NOTICE OF DISMISSAL - 2                                   HATTIS & LUKACS
     19-CV-03088-SMJ                                                      400 108th Avenue, Suite 500
                                                                             Bellevue, WA 98004
                                                                       425.233.8650 | FAX: 425.412.7171
                                                                              www.hattislaw.com
      Case 1:19-cv-03088-SMJ    ECF No. 13       filed 06/17/19   PageID.106 Page 3 of 4



 1    HATTIS & LUKACS
 2    By: /s/ Che Corrington
      Che Corrington, WSBA 54241
 3    che@hattislaw.com
 4    HATTIS & LUKACS
      400 108th Avenue NE, Suite 500
 5    Bellevue, WA 98004
      Tel: 425.233.8650
 6    Fax: 425.412.7171

 7    Attorneys for Plaintiff Maribell Aguilar
      and the Proposed Class
 8
 9
10
11

12
13
14

15
16
17
18
19
20
21
22
23
24
     PLAINTIFF’S NOTICE OF DISMISSAL - 3                                   HATTIS & LUKACS
     19-CV-03088-SMJ                                                      400 108th Avenue, Suite 500
                                                                             Bellevue, WA 98004
                                                                       425.233.8650 | FAX: 425.412.7171
                                                                              www.hattislaw.com
      Case 1:19-cv-03088-SMJ    ECF No. 13    filed 06/17/19   PageID.107 Page 4 of 4




 1                           CERTIFICATE OF SERVICE
 2         The undersigned certifies under penalty of perjury under the laws of the
 3   State of Washington and the United States of America, that on the 17th day of June,
 4   2019, the document attached hereto was filed with the Clerk of the Court using the
 5   CM/ECF system which will send notification of such filing to all counsel of record
 6   in the matter.
 7
 8         DATED this 17th day of June, 2019.
 9
10                                             /s/ Paul Karl Lukacs
                                              Paul Karl Lukacs
11                                             (Admitted Pro Hac Vice)

12
13
14
15
16
17
18
19
20
21
22

23
24
     PLAINTIFF’S NOTICE OF DISMISSAL - 4                                HATTIS & LUKACS
     19-CV-03088-SMJ                                                   400 108th Avenue, Suite 500
                                                                          Bellevue, WA 98004
                                                                    425.233.8650 | FAX: 425.412.7171
                                                                           www.hattislaw.com
